Citation Nr: 0810722	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  07-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to stress fracture, tibial 
plateau, of the left knee.

2.  Entitlement to an increased evaluation for stress 
fracture, tibial plateau, of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for stress 
fracture, tibial plateau, of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May to December 1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.

In November 2007, the veteran filed a motion to advance her 
appeal on the docket.  In March 2008, the Board granted this 
motion.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran currently has left knee arthritis.  

2.  The competent medical evidence, overall, does not show 
that either of the veteran's right or left knee stress 
fractures, tibial plateau, result in limitation of flexion to 
30 degrees, limitation of extension to 15 degrees, or any 
recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  Service connection for left knee arthritis, to include as 
secondary to stress fracture, tibial plateau, left knee, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The schedular criteria for an evaluation in excess of 10 
percent for stress fracture, tibial plateau, of the left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2007).

3.  The schedular criteria for an evaluation in excess of 10 
percent for stress fracture, tibial plateau, of the right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claim for service connection 
for arthritis of the left knee, VCAA notice is not required 
because that issue involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

With respect to the veteran's increased evaluation claims, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in April 2005 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  
Correspondence to the veteran sent in March 2007 provided her 
with adequate notice of the pertinent diagnostic code.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in September 2006 and was followed by a March 2007 
readjudication of the claims.  Moreover, any error would be 
harmless given that increased evaluations are being denied, 
and hence no ratings or effective dates will be assigned with 
respect to the claimed conditions.

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in June 2005 and March 2007.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).



Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for left knee 
arthritis.  The preponderance of the evidence reflects that 
the veteran does not have left knee arthritis.

The veteran's service medical records show stress fractures 
to each tibial plateau.  They are negative, however, for 
complaints, symptoms, findings or diagnoses of arthritis.  
Thus, the veteran's service medical records weigh against her 
service connection claim because they do not show arthritis 
of the left knee during active duty.

The veteran was provided a VA orthopedic examination in June 
2005.  The report provides that an X-ray examination showed 
no evidence of degenerative change.  The impression was 
bilateral knees showing no radiographic abnormality or 
interval change since previous examination of April 2005.  
The pertinent diagnosis was no radiographic evidence of 
arthritis of the left knee.  The report of the March 2007 VA 
orthopedic examination provides that there were no 
constitutional symptoms of arthritis, episodes of arthritis 
or flare-ups of joint disease.  On physical examination, 
there was no inflammatory arthritis.  X-rays were noted to 
show only healed fractures.  The sole diagnosis was stress 
fracture of knee - healed.  

The VA examination reports weigh against the claim as they 
show that the veteran has no arthritis of the left knee.

The Board recognizes the veteran's contentions that she has 
left knee arthritis due to her service-connected left knee 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to a medical diagnosis that requires a 
clinical examination by a medical professional.  Espiritu, 
supra.  As a result, her assertions do not constitute 
competent medical evidence that she has left knee arthritis.

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to service connection for left knee arthritis is denied.

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

The veteran's knee disabilities are each evaluated under 
Diagnostic Code 5260 for limitation of flexion.  Limitation 
of flexion of a knee to 45 degrees warrants a 10 percent 
evaluation, while limitation to 30 degrees warrants a 20 
percent evaluation. Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation, while limitation to 15 degrees is rated 20 
percent.  Diagnostic Code 5261.  Separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same knee joint.  See VAOPGCPREC 9- 
2004.

In addition, the Rating Schedule provides that slight 
recurrent subluxation or instability of the knee warrants a 
10 percent evaluation, and moderate recurrent subluxation or 
instability of the knee is rated 20 percent.  Diagnostic Code 
5257.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA and private treatment reports dated during the appeal 
period show that the veteran sought treatment for knee pain.  
VA records show that she had bilateral range of motion from 
zero to 130 degrees in May 2005.  A private record shows that 
she had full range of motion of both knees in January 2006.

A February 2006 determination from the Social Security 
Administration reflects that the veteran was disabled as of 
April 2005. The primary diagnosis was affective/mood 
disorders and the secondary diagnosis was anxiety related 
disorders.  

A June 2006 decision by the Merit Systems Protection Board 
dismissed the veteran's appeal because the US Postal Service 
stated that it would grant her application for disability 
retirement.  The decision does not identify the disability 
warranting retirement.  

The report of a June 2005 VA examination provides that the 
veteran reported pain in both lower extremities, but worse on 
the left.  The pain on the right was dull and the pain on the 
left was intermittent and sharp with giving way and swelling.  
She was on Naprosyn for pain.  Flare-ups occurred in the left 
knee that were electrical shocks.  She had severe episodic 
pain when descending stairs that was alleviated when off the 
stairs.  The flare-ups did not impair her.  She did not use a 
brace or cane and did not report flare-ups of the right knee.  
She did not report dislocation or recurrent subluxation.  The 
veteran reported being on light duty at the post office for 
three months until she was reevaluated.  She said that she 
missed three and one-half months of work over the past year 
secondary to her knee.

On physical examination, the veteran had left knee active 
flexion from zero to 120 degrees limited by pain at the end 
of range of motion.  Passive range of motion was from zero to 
120 degrees and extension was from 120 to zero degrees.  
There was popping with range of motion for the left knee.  
There was no additional limitation of motion with repetition.  
The collateral ligaments were stable to varus/valgus stress.  
Drawer and McMurray's tests were negative.

The veteran's right knee had flexion from zero to 140 degrees 
and extension from 140 to zero degrees.  Collateral ligaments 
were stable to varus/valgus stress.  Drawer and McMurray's 
tests were negative.  There was no additional limitation with 
repetition.  

Radiographic examination resulted in an impression of 
bilateral knees showing no radiographic abnormality or 
interval change since previous examination in April 2005.  
The final diagnosis was stress fracture of the tibial plateau 
bilaterally - healed; no radiographic evidence of arthritis 
of the left knee.  

The report of a March 2007 VA examination provides that the 
veteran still had pain.  She used no medication.  The veteran 
had no deformity, giving way, instability, stiffness, 
weakness, episodes of dislocation or subluxation, episodes of 
locking, effusion, flare-ups of joint disease, or 
inflammation.  She did have pain in both knees.  

On physical examination, the veteran's gait was normal and 
there was no inflammatory arthritis or joint anklyosis.  
Bilaterally range of motion was flexion from zero to 125 
degrees, and extension to zero degrees.  Active and passive 
motion were the same, there was no additional limitation of 
motion on repetitive motion, and there was moderate pain on 
motion throughout the entire range of motion.  The knees were 
stable anteriorly, posteriorly, medially and laterally.  X-
rays were noted to show healed fractures.  

The diagnosis was bilateral stress fracture of the knee - 
healed.  It had significant general occupational effects.  
The disability's impact on occupational activities was pain.  
The resulting work problem was that the veteran was assigned 
different duties.  There were no effects on any daily 
activities other than moderate effects on exercise and 
sports.  

The foregoing evidence weighs against the claimed increased 
evaluations.  The objective medical evidence simply does not 
show sufficient limitation of either knee's flexion or 
extension to warrant a 20 percent evaluation under Diagnostic 
Codes 5260 or 5261.  Similarly, the objective medical 
evidence fails to show any subluxation or instability of 
either knee and thus, a 20 percent evaluation under 
Diagnostic Code 5257 is not warranted.  The competent medical 
evidence also fails to show arthritis of either knee, and 
thus an additional 10 percent evaluation for instability or 
subluxation under Diagnostic Code 5257 would not be warranted 
even if the veteran did have some subluxation or instability 
of either knee.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Board recognizes the veteran's complaints of pain.  
Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to her service-connected knee 
disabilities are contemplated in the current 10 percent 
ratings.  As noted above, the evidence simply does not show 
that pain, due to either disability of the knee, has caused 
functional loss greater than that contemplated by these 
evaluations.  The VA examination reports reflect that the 
veteran had no additional limitation of motion on repetitive 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to the claimed increased evaluations.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for arthritis of the left knee, to include 
as secondary to stress fracture, tibial plateau, of the left 
knee, is denied.

An evaluation in excess of 10 percent for stress fracture, 
tibial plateau, of the left knee, is denied.

An evaluation in excess of 10 percent for stress fracture, 
tibial plateau, of the right knee, is denied.  


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


